Mr. Chief Justice Brantly:
A rehearing was granted the defendant commissioners because of the importance of the ultimate question involved and the difficulty the court had experienced in reaching a satisfactory conclusion upon it. Upon the rehearing it was strenuously and plausibly argued that, since the commissioners cannot act as individuals, but only as an organized board, they as individuals have not the power, and therefore cannot be required to give personal attention to the duty of supervising and directing repairs upon the public roads. I nevertheless still believe that the conclusion reached in the original opinion is correct. That the commissioners cannot act except as a board is true, because it is only in this capacity that they represent the county. (Williams v. Commissioners, 28 Mont. 360, 72 Pac. 755.) That they may not hold more than four regular meetings during the year is also true, except that this limitation does not apply to counties of the first, second and third classes (Rev. Codes, sec. 2891). It is equally true, however, that they may hold meetings at any time when the business of the county requires them to do so (Rev. Codes, secs. 2886, 2891). These special meetings could never be held unless they were rendered necessary by reason of knowledge possessed" by the individual members of conditions requiring *308the attention of the board. If as individuáis they must take notice of other matters requiring official action by them as a body at the place designated by law, there is no apparent reason why they must not take notice that the county roads and bridges need repairs, and that the supervisor in a particular district is, through inefficiency or neglect, failing to give necessary attention to his duties. Can it be said that when a regular meeting has adjourned the members of the body are not responsible to the public until the time for another meeting has arrived? When it is brought to the knowledge of one commissioner that a supervisor is grossly derelict in the performance of his duty, does he discharge his duty to the public by remaining silent and ignoring conditions which, as every private citizen knows, require attention? If so, the power to hold extra sessions has no apparent purpose, and a commissioner is not burdened with any public duty except to go to the county seat four times a year and attend to such duties only as are specially enjoined upon the board by law to be done at that time or are specially called to its attention while in session. The correct theory, it seems to me, is that a commissioner is a public officer on the same footing with every other, and that knowledge gained by him as an individual, of matters demanding official action, requires him, so far as he may, to see that the board takes action; and that when there are floods which must necessarily result in washouts, weakened bridges and other like defects in the public roads, or when similar conditions are produced by other causes, he must be presumed to take notice of them and act with that degree of diligence which the circumstances demand. It is true that in many respects the duties of the board touching the public service, particularly those pertaining to public roads, are judicial or quasi judicial, but to say that the different members owe no duty to the public except when they are acting officially, and that the official body is not bound to act until it has been officially informed of conditions imperatively demanding attention, is to put them upon a footing different from that of any other public officer.
*309Nothing said in the original opinion implies that it is incumbent upon the board to keep the county roads in the state of improvement and repair which is necessary in case of city streets.
Reference in every case must be had to the character of the particular road, the amount of use to which it is subject, and the means and opportunity at hand to give it attention. Reasonable care, in view of the circumstances as they are made to appear, must be the rule. So, where notice of conditions is to be inferred from lapse of time, the circumstances of the ease must be considered, and liability be determined by reference to them.
I am fully aware of the difficulty to be overcome in order to reach any satisfactory solution of the question presented; but I am unable to agree with the reasoning of. the court, either in Worden v. Witt, or in Daniels v. Hathaway, referred to by Mr. Justice Smith. The county is not liable. To sustain the contention of counsel that the commissioners cannot under any circumstances be held liable would leave the citizens without adequate redress, and to hold that the board must have official notice before liability can attach, it seems to me, leads to the same result. I therefore do not eoncur in the result reached by a majority of the court. I adhere to the conclusion announced in the original opinion: that a prima facie case was made out against the commissioners, as well as the supervisor, and that the judgment of the district court should be reversed.